Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Claims 26-48 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 26, 28-30, 35, 37-38, 41, and 43-48 are amended
	- claims 27, 36, 39, and 42 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 03/15/2021.

EXAMINER’S COMMENTS

Regarding claims 26, 28-35, 37-41, and 43-48 previously rejected under 35 U.S.C. § 103, Applicant's arguments see "Applicant Arguments/Remarks Made in An Amendment", filed 03/15/2021, with respect to U.S. Publication No. 2015/0139213 to Abraham et al. (hereinafter, “Abraham”), in view of U.S. Patent No. 9,143,979 to Lambert et al. (hereinafter, “Lambert”), and further in view of U.S. Publication No. 2015/0200738 to Wetterwald et al. (hereinafter, “Wetterwald”), have been fully considered and are persuasive. The previous rejection of claims 26, 28-35, 37-41, and 43-48 has been withdrawn.

Allowable Subject Matter

Claims 26, 28-35, 37-38, 40-41, 43-48 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for exchanging ranging and location information among peer-to-peer devices. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 26, 35, and 41 is the inclusion of the features, "cause to send a first NAN service discovery frame indicating a first frequency band and a first time slot to a first responder NAN device, and a second frequency band and a second time slot to a second responder NAN device; identify a second NAN service discovery frame received from the first responder NAN device, the second NAN service discovery frame indicating the first frequency band and the first time slot; based on the identification of the second NAN service discovery frame, cause to send a ranging request frame during the first time slot and using the first frequency band". These features, as incorporated into the independent claims 26. 35.and 41 are neither known from, nor rendered obvious by, the available prior art. Abraham (U.S. Publication No. 2015/0139213) discloses its “discovery message 130” as having “Displayable Info” 131, “URL” 132, “RA bit” 133, “Discovery Range Threshold” 114, and “Location Indication” 115. However, Abraham’s discovery message does not indicate “a first frequency band and a first time slot to a 
Claims 28-34, and 46 depend on claim 26; claims 37, 38, 40, and 47 depend on claim 35; claims 43, 44, 45, and 48 depend on claim 41; therefore, these claims are considered allowable on the basis as the parent claims 26, 35, and 41 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 26, 35, and 41 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 26, 35, and 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416